ON MOTION FOR REHEARING.
MORRISON, Judge.
In our original opinion, we disposed of appellants Bills of Exception Nos. 5 and 6 on the grounds that the objection made at the time of the introduction of the testimony concerning the sale of whiskey by appellant’s wife was not a sufficient objection to call the trial court’s attention to the rule of evidence relied upon by appellant.
We have not been cited the rule which must control herein, but find it expressed in Schwartz v. State, 120 Tex. Cr. R. 252, 46 S. W. (2d) 985, and Pierson v. State, 145 Tex. Cr. R. 388, 168 S. W. (2d) 256, as follows:
“* * * Where evidence is obviously hurtful and inadmissible for any purpose, a general objection on the ground that it was immaterial and prejudicial would not render the bill complaining of its admission defective.”
A sale of whiskey by appellant’s wife would, under no circumstances, be admissible against appellant and therefore comes within the rule hereinabove expressed.
Appellant’s motion for rehearing is granted; judgment of affirmance is set aside; and judgment of the trial court is reversed and the cause remanded.